PoeeeNBAEGER, Judge,

dissenting:

Unless prejudicial to the prisoner, error in rulings on evidence and instructions is not ground for a new trial. In the absence of something in the record by which the court can clearly see that no injury or prejudice to the prisoner could have resulted from such an erroneous ruling, it is cause for a new trial, for error is presumed to haveb.een prejudicial unless the court can see that it was not. State v. Musgrave, 43 W. Va. 672; Robinson v. Lowe, 56 W. Va. 308; Ward v. Ward, 47 W. Va. 766; Osborne v. Francis, 38 W. Va. 312; Ward v. Brown, 53 W. Va. 228; State v. Douglass, 28 W. Va. 298. The rule in civil and criminal cases is the same in this respect. State v. Douglass, 28 W. Va. 298.
The prisoner was entitled to show his financial condition, and the court refused to allow him to testify, concerning it in one instance; but, if other evidence in the case disclosed it, how could he have been injured by the error? He himself was permitted to say, in the course of his testimony, at another time, that he had had about $350.00 when he began work for the company, and had nothing at the time of the trial. What money he had in bank appeared from the evidence adduced by the state, as shown by Judge SaNdees’ opinion. In this way, the jury had before them the financial condition of the prisoner in substance. It was conceded that he had had more money, at the time the conversion is alleged to have been made, than he was charged with having misappropriated and could have paid what he owed, and his own statement as to what he had had when he began work, made it plain that he was probably worth nothing more. He had no right to have his financial condition made the principal issue in the case and ascertained with the exactness and *159accuracy with which a commissioner in chancery would have reported it. As it substantially appeared in the case, no matter how, he had all the benefit from it that could have resulted from an ascertainment of it to the dollar, and was not injured in the least by the failure of the court to allow him to show it in a particular manner and at a particular time. The error herein noted being the only one found in the record, I cannot agree to reverse the judgment and allow a new trial for that alone, and, therefore, dissent.